Name: Commission Regulation (EC) No 336/2003 of 21 February 2003 amending Regulation (EC) No 824/2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals
 Type: Regulation
 Subject Matter: consumption;  plant product;  agricultural policy;  trade policy
 Date Published: nan

 Avis juridique important|32003R0336Commission Regulation (EC) No 336/2003 of 21 February 2003 amending Regulation (EC) No 824/2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals Official Journal L 049 , 22/02/2003 P. 0006 - 0006Commission Regulation (EC) No 336/2003of 21 February 2003amending Regulation (EC) No 824/2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Article 5(5) of Commission Regulation (EC) No 824/2000(3) provides for a tolerance of 5 % between the quantity determined by weighing and the quantity estimated in accordance with the volumetric method in the case of take-over in the store in which the cereals are being held at the time of the offer. Where the tolerance is exceeded, the cereals are weighed forthwith. The costs of weighing are borne by the storekeeper, where the weight determined is less than that recorded, or by the European Agricultural Guidance and Guarantee Fund, where it is more.(2) Article 2 of Commission Regulation (EEC) No 147/91 defining and fixing the tolerances for quantity losses of agricultural products in public intervention storage(4), as amended by Regulation (EEC) No 652/92(5), lays down for cereals a tolerance limit for quantity losses resulting from normal storage operations and the differences in results between two weighing operations. This tolerance must also be taken into account in determining who should bear the costs of the weighing operation provided for in Article 5(5)(d) of Regulation (EC) No 824/2000.(3) Regulation (EC) No 824/2000 should therefore be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Article 5(5)(d) of Regulation (EC) No 824/2000 is replaced by the following:"(d) where the tolerance is exceeded, the cereals shall be weighed forthwith. The costs of weighing shall be borne by the storekeeper, where the weight determined is less than that recorded, or by the European Agricultural Guidance and Guarantee Fund, where it is more, account being taken of the tolerance provided for in the first indent of Article 2(1) of Regulation (EEC) No 147/91."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 100, 20.4.2000, p. 31.(4) OJ L 17, 23.1.1991, p. 9.(5) OJ L 70, 17.3.1992, p. 5.